Title: To James Madison from John Elmslie, Jr., 20 July 1806
From: Elmslie, John, Jr.
To: Madison, James



Sir
Consulate of United States Cape of Good Hope 20th. July 1806

Since my Letters of 18th. January and 19th. Of March last past, which I hope have come safely to hand I have not had the Honor of any advices from Government.  I now beg leave to enclose list of American vessels which have been reported at my Office since 1st. January to 30th. June, with a list of the American Seamen who have been pressed on board the ships of the squadron under the command of Sir Home Popham, since my last of 19t. March, as far as I have been able to ascertain.  Inclosed is also Certificate of refusal respecting Capt. Morris master of the ship Active of Philadelphia, in refusing to take on board his vessel, three American destitute seamen which were on my hands.  Joel Brown I have since got a passage for in the Orion Captain Arnold.  John Kelly & Jacob Touze being both lame, I have not yet been able to provide passages for.
It being my intention to return to the United States, I beg leave to acquaint Government of the same.  Should there be any Orders to execute before my departure I shall ever feel honored in receiving the Presidents Commands.  I have the Honor to be most Respectfully Sir Your Obedient & Humble Servant

John Elmslie

